NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/064397 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application claims priority to Republic of Korea application 10-2016-0047789 with a priority date of April 19, 2016.
The present application is a continuation of application 15/490,637, filed on April 18, 2017, which was issued as US Patent 10,884,581 on January 5, 2021. The present application was filed in the Office on October 6, 2020.
Claims 1-19 are pending and all are rejected. Claims 1 and 12 are independent claims.
Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,884,581 (“Patent ‘581”)in view of Park et al. (“Park”), United States Patent Application Publication 2014/0188985, published on July 3, 2014. Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.

Instant Application
US Patent  10,884,581
1. A mobile terminal comprising:

a display; 
a wireless communication processor configured to transmit a control signal to a content transmission device; and 
a controller configured to: 

in response to an input for an execution of a content playback application, display a content playback setting screen on the display including:
a plurality of content reception devices, 
a plurality of input terminals of the content transmission device through which the plurality of content reception devices are connected to the content transmission device, and 
a plurality of thumbnail images corresponding to content data respectively input via the plurality of input terminals,




in response to a selection of a first content reception device among the plurality of content reception devices and a selection of a first thumbnail image corresponding to a first content, transmit data of the first content from the content transmission device to the first content reception device, and 


in response to a selection of a second content reception device among the plurality of content reception devices and a selection of a second thumbnail image corresponding to a second content, transmit data of the second content from the content transmission device to the second content reception device, 






























wherein a communication method or a frequency band between the content transmission device and the first content reception device is different from a communication method or a frequency band between the content transmission device and the second content reception device.



a display;
a wireless communication processor configured to transmit a control signal to a content transmission device; and
a controller configured to:

in response to an input for an execution of a content playback application, display a content playback setting screen on the display including:
a plurality of content reception devices,
a plurality of input terminals of the content transmission device through which the content reception devices are connected to the content transmission device, and
a plurality of thumbnail images corresponding to content data input via the respective input terminals, wherein the displayed thumbnail images correspond to a selected content reception device and a contemporaneously-selected input terminal that is capable of displaying the corresponding content data;
in response to a selection of a first content reception device among the plurality of content reception devices and a selection of a first input terminal among the plurality of input terminals, and a selection of a thumbnail corresponding to the first content, transmit the data of the first content received through the first input terminal of the content transmission device to the first content reception device, and
in response to a selection of the first content reception device and a selection of a second input terminal among the plurality of input terminals, and a selection of a thumbnail corresponding to the second content, transmit the data of the second content data received through the second input terminal of the content transmission device to the first content reception device,
wherein, when the first content reception device and the content transmission device are not paired when the first content reception device and the first input terminal are selected, display a screen for wireless pairing between the content transmission device and the first content 
wherein, in response to a selection of the pairing item, a control signal for performing pairing between the content transmission device and the first content reception device is transmitted to the content transmission device, wherein a pairing completion signal is received from the content transmission device after pairing between the content transmission device and the first content reception device are completed,
wherein, in response to the received pairing completion signal, the controller is configured to switch the pairing item to a start item and to display the start item, and
wherein, in response to a selection of the start item, a data transmission start signal is transmitted to the content transmission device.




Patent ‘581 may not explicitly teach: wherein a communication method or a frequency band between the content transmission device and the first content reception device is different from a communication method or a frequency band between the content transmission device and the second content reception device.
Park teaches in general concepts related to executing an application by interacting with a first device and a plurality of external devices (Park: Abstract). Specifically, Park teaches that a host device is able to be connected to multiple external devices and to then perform functions on those external devices (Park: pars. 0005-09). Users are able to select and choose from a plurality of communication methods to connect between the host and external devices by user input (Park: par. 0226, the user is able to input and select the communication methods, which may be Bluetooth or NFC; Fig. 4, par. 0115, [S405], the connection with each external device may be selected)). Parks disclosure of the communication methods discloses that between each receiving and source device that they may be different from one another (Park: Fig. 4, par. 0115, the user may select one of the external devices [120_1] through [120_n], pars. 0224, each of the devices may be configured similarly, including what is described in Fig. 19, par. 0226, Fig. 19 allows for the connection of each of the devices via different interfaces).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Patent ‘581 device by including computer instructions to allow for the selections of an appropriate connection terminal to pass content through as taught and suggested by Park, including the second set of selections to be performed. Such a person would have been motivated to do so with a reasonable expectation of success to better facilitate the interaction and connection between a single device and other external devices (Park: par. 0003) by allowing for the choice of connection methods.
For similar reasons, claim 12 is rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 3-5, 7-10, 12 and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Schwartz et al. (“Schwartz”), United States Patent Application Publication 2011/0060998, published on March 10, 2011 in view of Park et al. (“Park”), United States Patent Application Publication 2014/0188985, published on July 3, 2014.

As to Claim 1, Schwartz teaches: A mobile terminal comprising:
a display (Schwartz: par. 0096, a user interface screen); 
a wireless communication processor configured to transmit a control signal to a content transmission device (Schwartz: par. 0094, a network may have connections that are wireless to manage and transmit internet media content); and 
a controller configured to (Schwartz: par. 0066, par. 0115, the terminals have controller/processing capabilities such as the device discover and control component [110]): 
in response to an input for an execution of a content playback application, display a content playback setting screen on the display including (Schwartz: Fig. 7, par. 0219, a user interface displaying media content items and destinations is shown): 
a plurality of content reception devices (Schwartz: Fig. 7, par. 0221, visual representations of media destinations to render media content are shown, D1-D5 [329]), and 
a plurality of thumbnail images corresponding to content data (Schwartz: Fig. 7, par. 0219, a user interface displaying media content items M1-M3, [320]), and 

    PNG
    media_image1.png
    497
    652
    media_image1.png
    Greyscale

in response to a selection of a first content reception device among the plurality of content reception devices and a selection of a first thumbnail image corresponding to a first content, transmit data of the first content from the content transmission device to the first content reception device  (Schwartz: par. 0118, in response to a user input directing a target rendering device (i.e. a content reception device) to render one or more media content objects, instructions to retrieve the media content is given. Examiner asserts that the user input disclosed would read on the selection of the first content item and the transmission of content data also would be readily understood to be transmitting the content), and 
in response to a selection of a second content reception device among the plurality of content reception devices and a selection of a second thumbnail image corresponding to a second (Schwartz: Figs. 10-11, par. 0234, multiple tabs represent different pages that represent content and the media destinations that they will play on. Therefore, each tab represents a second content reception device with a second thumbnail image related to second content).

    PNG
    media_image2.png
    799
    575
    media_image2.png
    Greyscale


 a plurality of input terminals of the content transmission device through which the content reception devices are connected to the content transmission device;
a plurality of thumbnail images corresponding to content data respectively input via the respective input terminals, and 
wherein a communication method or a frequency band between the content transmission device and the first content reception device is different from a communication method or a frequency band between the content transmission device and the second content reception device.
Park teaches in general concepts related to executing an application by interacting with a first device and a plurality of external devices (Park: Abstract). Specifically, Park teaches that a host device is able to be connected to multiple external devices and to then perform functions on those external devices (Park: pars. 0005-09). Users are able to select and choose from a plurality of communication methods to connect between the host and external devices by user input (Park: par. 0226, the user is able to input and select the communication methods, which may be Bluetooth or NFC; Fig. 4, par. 0115, [S405], the connection with each external device may be selected)). Examiner asserts that the communication methods are within the meaning of the instant claim’s “input terminals,” because they are connection means between the host and external devices. Examples of input terminals are noted in the Specification (Specification: par. 0023, the input terminals may be USB, LAN, HDMI or other such connections). Further, Parks disclosure of the communication methods discloses that between each receiving and source device that they may be different from one another (Park: Fig. 4, par. 0115, the user may select one of the external devices [120_1] through [120_n], pars. 0224, each of the devices may be configured similarly, including what is described in Fig. 19, par. 0226, Fig. 19 allows for the connection of each of the devices via different interfaces).

    PNG
    media_image3.png
    650
    500
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schwartz device by including (Park: par. 0003) by allowing for the choice of connection methods.

As to Claim 3, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the first content and the second content are a same content (Schwartz: par. 0235-36, the various content, such as A1-A5 are associated with different pages and it is suggested that that they may be repeated on different tabs, and therefore with different target devices).

As to Claim 4, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the first content and the second content are a same content, and respectively displayed on a first display connected to the first content reception device and a second display connected to the second content reception device (Schwartz: par. 0235-36, the various content, such as A1-A5 are associated with different pages and it is suggested that that they may be repeated on different tabs, and therefore with different target devices).

As to Claim 5, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the controller is further configured to: 
(Schwartz: par. 0045, the media content objects associated with a first webpage to a media destination outside of the terminal), and 
in response to the selection of the second content reception device among the plurality of content reception devices and a selection of a second input terminal among the plurality of input terminals when the first content reception device and the first input terminal are selected, transmit the data of the second content received through the second input terminal of the content transmission device to the second content reception device (Figs. 10-11, par. 0234, multiple tabs represent different pages that represent content and the media destinations that they will play on. Therefore, each tab represents a second content reception device with a second thumbnail image related to second content).

As to Claim 7, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the controller is further configured to sequentially display the plurality of thumbnail images based on the plurality of thumbnail images being sequentially received from the content transmission device (Schwartz: par. 0240, a slideshow of the visual representations [329] are displayed).

As to Claim 8, Schwartz and Park teaches the elements of claim 1.
(Schwartz: pars. 0153-54, the rendering device may support networking, connection protocols such as UPnP AV or DLNA which have pairing, or connection, commands, which Examiner asserts are pairing signals; par. 0118, in response to a user input directing a target rendering device to render one or more media content objects, instructions to retrieve the media content is given, which Examiner asserts would be part of the pairing and connection process), and
connect the mobile terminal to the content transmission device based on a pairing response signal received from the content transmission device (Schwartz: Fig. 2, [35] is the local content source that is connected to deliver the content).

As to Claim 9, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the controller is further configured to receive the first content data and to display the received first content data in a portion of the display (Schwartz: par. 0155, the portable media playback devices that are the media destinations are devices that have screens as understood by a person having ordinary skill in the art).

As to Claim 10, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the controller is further configured to transmit information set based on a setting input of at least one selected from among an image size, a playback time, a fast-forward, and a volume of a video based on the first content data to the (Schwartz: par. 0119, volume controls amongst others are displayed and control the content display).

As to Claim 12, Schwartz teaches: A video display system comprising: 
a first content reception device configured to receive a data of a first content from a content transmission device (Schwartz: Fig. 7, par. 0221, visual representations of media destinations to render media content are shown, D1-D5 [329] (i.e. content reception device));
a first display configured to receive the data of the first content from the first content reception device and display a first video corresponding to the data of the first content (Schwartz: par. 0180, the media destinations may render the received media content (i.e. display, including video);
a second content reception device configured to receive a data of a second content from the content transmission device (Schwartz: Fig. 7, par. 0221, visual representations of media destinations to render media content are shown, D1-D5 [329] (i.e. content reception device)); and 
a second display configured to receive the data of the second content from the second content reception device and display a second video corresponding to the data of the second content (Schwartz: par. 0180, the media destinations may render the received media content (i.e. display, including video).
Schwartz may not explicitly teach: wherein a communication method or a frequency band between the content transmission device and the first content reception device is different from a communication method or a frequency band between the content transmission device and the second content reception device.
 (Park: Abstract). Specifically, Park teaches that a host device is able to be connected to multiple external devices and to then perform functions on those external devices (Park: pars. 0005-09). Users are able to select and choose from a plurality of communication methods to connect between the host and external devices by user input (Park: par. 0226, the user is able to input and select the communication methods, which may be Bluetooth or NFC; Fig. 4, par. 0115, [S405], the connection with each external device may be selected)). Parks disclosure of the communication methods discloses that between each receiving and source device that they may be different from one another (Park: Fig. 4, par. 0115, the user may select one of the external devices [120_1] through [120_n], pars. 0224, each of the devices may be configured similarly, including what is described in Fig. 19, par. 0226, Fig. 19 allows for the connection of each of the devices via different interfaces).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schwartz device by including computer instructions to allow for the selections of an appropriate connection terminal to pass content through as taught and suggested by Park, including the second set of selections to be performed. Such a person would have been motivated to do so with a reasonable expectation of success to better facilitate the interaction and connection between a single device and other external devices (Park: par. 0003) by allowing for the choice of connection methods.

As to Claim 14, it is rejected for similar reasons as claim 3.

As to Claim 15, Schwartz and Park teaches the elements of claim 12.
(Schwartz: par. 0235-36, the various content, such as A1-A5 are associated with different pages and it is suggested that that they may be repeated on different tabs, and therefore with different target devices).

As to Claim 16, it is rejected for similar reasons as claim 5.

As to Claim 17, Schwartz and Park teaches the elements of claim 12.
Schwartz and Park as combined further teaches: wherein the content transmission device is configured to: receive, from a mobile terminal, a first remote control signal corresponding to a selection of the first content reception device, and in response to the first remote control signal, transmit the data of the first content to the first content reception device (Schwartz: par. 0118, in response to a user input directing a target rendering device to render one or more media content objects, instructions to retrieve the media content is given. Examiner asserts that the user input disclosed would read on the selection of the first content item and the transmission of content data also would be readily understood to be transmitting the content), 
receive, from the mobile terminal, a second remote control signal corresponding to a selection of the second content reception device, and in response to the second remote control signal, transmit the data of the second content to the second content reception device (Examiner asserts that this would extend to the second and third remote signals as required by the limitation in the cumulative manner that Park’s playing of the different instruments would need as the additional devices are selected and activated Park: par. 0144-45, an ensemble of a musical band may allow for the combined instruments to be played cumulatively, simultaneously.)

As to Claim 18, Schwartz and Park teaches the elements of claim 12.
Schwartz further teaches: a mobile terminal configured to: transmit a first remote control signal corresponding to a selection of the first content reception device to the content transmission device, or transmit a second remote control signal corresponding to a selection of the second content reception device to the content transmission device (Schwartz: par. 0118, in response to a user input directing a target rendering device to render one or more media content objects, instructions to retrieve the media content is given.).

As to Claim 19, Schwartz and Park teaches the elements of claim 12.
Schwartz further teaches: wherein the first display and the second display are spaced apart and disposed in different spaces (Scwartz: par. 0158, Examiner asserts that the devices may be positioned spatially separately).

B.
Claims 2 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Schwartz et al. (“Schwartz”), United States Patent Application Publication 2011/0060998, published on March 10, 2011 in view of Park et al. (“Park”), United States Patent Application Publication 2014/0188985, published on July 3, 2014 and in further view of foreign patent publication Li Wenjia et al. (“Li”), Chinese Patent Publication CN104978157A, published on October 14, 2015.

As to Claim 2, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the communication method between the content transmission device and the first content reception device includes a Wi-Fi communication method, and 
Schwartz and Park may not explicitly teach: wherein the communication method between the content transmission device and the second content reception device includes a WiGig or WiHD communication method.
Li teaches in general concepts related to a display device with a plurality of wireless transmission modules supporting different wireless communication protocols (Li: Abstract). Specifically, Li teaches that protocols such as WiHD or WiGig may be wireless protocols that may be used for different display devices based on each device’s network configuration (Li: p. 5, English translation).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schwartz-Park device by including computer instructions to allow each protocol to be different, including the high frequency ones for the second connection as taught and suggested by Li. Such a person would have been motivated to do so with a reasonable expectation of success to allow each device to be tailored accordingly.

As to Claim 13, it is rejected for similar reasons as claim 2.
.
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Schwartz et al. (“Schwartz”), United States Patent Application Publication 2011/0060998, published on March 10, 2011 in view of Park et al. (“Park”), United States Patent Application Publication 2014/0188985, published on July 3, 2014 view of Song et al. (“Song”), United States Patent Application Publication 2013/0074117, published on March 21, 2013 and in further view of Hong et al. (“Hong”), United States Patent Application Publication 2010/0216399, published on August 26, 2010.

As to Claim 6, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches:wherein in response to a selection of the pairing item, a control signal for performing pairing between the content transmission device and the first content reception device is transmitted to the content transmission device  (Schwartz: pars. 0153-54, the rendering device may support networking, connection protocols such as UPnP AV or DLNA which have pairing, or connection, commands, which Examiner asserts are pairing signals; par. 0118, in response to a user input directing a target rendering device to render one or more media content objects, instructions to retrieve the media content is given, which Examiner asserts would be part of the pairing and connection process, and a pairing completion signal is received from the content transmission device after pairing between the content transmission device and the first content reception device is completed, wherein, in response to the received pairing completion signal (Schwartz: par. 0118, in response to a user input directing a target rendering device to render one or more media content objects, instructions to retrieve the media content is given, which Examiner asserts would be part of the pairing and connection process), 

Song teaches in general concepts related to a digital system that includes a first device configured to transmit at least one of device information to a second device (Song: Abstract). Specifically, Song teaches that the pairing of the two devices may take place and after completion, a home screen is displayed (Song: par. 0477).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schwartz-Park device by including computer instructions the display the original screen with the play button (i.e. start item) (see Schwarts: par. 0214, the controls [326]) after pairing as taught and suggested by Song. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the number of steps to commence the transmission of content.
Schwartz, Park and Song may not explicitly teach: wherein when the first content reception device and the content transmission device are not paired when the first content reception device and the first input terminal are selected, pairing the content transmission device and the first content reception device, wherein the screen for wireless pairing includes a pairing item.
Hong teaches in general concepts related to wireless communication techniques and devices between at least two terminals (Hong: Abstract). Specifically, Hong teaches that the first terminal may attempt to connect to another terminal (Hong: par. 0059, first terminal [100] makes request with other devices around it and present a user interface [130]). Connectable (Hong: Fig. 4B, par. 0062, the display unit displays a Device B with two different methods that are connectable).


    PNG
    media_image4.png
    539
    708
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schwartz-Park-Song device by including computer instructions to display the pairing screen as taught and suggested by Hong. Such a person would have been motivated to do so with a reasonable expectation of success to better inform the user of the status of the connection.

.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Schwartz et al. (“Schwartz”), United States Patent Application Publication 2011/0060998, published on March 10, 2011 in view of Park et al. (“Park”), United States Patent Application Publication 2014/0188985, published on July 3, 2014 and in further view of Gao et al. (“Gao”), United States Patent Application Publication 2015/0179219, published on June 25, 2015.

As to Claim 11, Schwartz and Park teaches the elements of claim 1.
Schwartz further teaches: wherein the controller is further configured to: in response to a selection of the second content reception device and a selection of a second input terminal among the plurality of input terminals when the first content reception device and the first input terminal are selected, transmit the second content data received through the second input terminal of the content transmission device to the second content reception device  (Schwartz: par. 0045, the media content objects associated with a first webpage to a media destination outside of the terminal). 
Neither Schwartz nor Park may explicitly teach: in response to the selection of the second content reception device and the selection of the second input, highlight the first content reception device and the first input terminal, which have already been selected.
Gao teaches in general concepts related to selecting two objects within a primary video stream (Gao: Abstract). Specifically, Gao teaches that a user is able to select a first item on a screen and then in response to selecting a second item, the first item is highlighted (Gao: par. 0151, Fig. 29, the first object is highlighted in response to a second object being selected  as depicted in panel D).

    PNG
    media_image5.png
    474
    679
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Schwartz-Park device by including computer instructions to have the behavior of highlighting a first selection upon selecting the second as taught and suggested by Gao. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the user to readily view the last-selected image and to know that it has already been selected.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JAMES T TSAI/Primary Examiner, Art Unit 2174